--------------------------------------------------------------------------------

Exhibit 10.1
 
PATENT AND TECHNOLOGY LICENSE AGREEMENT


This Patent and Technology License Agreement ("Agreement"), effective April 1,
2013 ("Effective Date"), is by and between Quick-Med Technologies, Inc., a
Nevada corporation having offices at 902 NW Fourth Street, Gainesville, Florida
32601, United States of America ("QMT") and VIRIDIS BioPharma Pvt. Ltd., an
India corporation having offices at 6/10, Jogani Industrial Complex, V.N. Purav
Marg, Chunabhatti, Mumbai — 400022, Republic of India ("VIRIDIS") (each
singularly a "Party" and collectively the "Parties").


WHEREAS, QMT owns or controls certain QMT Intellectual Property (as such term is
defined below) relating to its proprietary NIMBUS® technology and has the right
to grant licenses under such QMT Intellectual Property; and


WHEREAS, QMT agrees to grant, and VIRIDIS desires to obtain, an exclusive
license to such QMT Intellectual Property on the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:


1. 
DEFINITIONS.



The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:


1.1. "Affiliate" means any corporation, firm, partnership or other entity, which
controls, is controlled by or is under common control with a Party. For purposes
of this Section 1.1, "control" means direct or indirect ownership of more than
fifty percent (50%) of the outstanding stock or other voting rights entitled to
elect directors thereof or the ability to otherwise control the management of
the corporation, firm, partnership, or other entity.


1.2. "Commercialization" or "Commercialize" means all activities directed
towards Regulatory Approval for, manufacturing, marketing, promoting,
distributing, offering for sale, or selling Product.


1.3. "Commercially Reasonable Efforts" has the meaning set forth in Section
5.1(b).


1.4. "Confidential Information" has the meaning set forth in Section 10.1.


1.5. "Contract Year" means the twelve (12) month period beginning on the
effective date of this Agreement and ending on the first anniversary thereof,
and each consecutive 12-month period thereafter during the Term.
 
1.6. "Disclosing Party" has the meaning set forth in Section 10.1.
 
 
 

--------------------------------------------------------------------------------

 


1.7. "Field" means hydrophilic polyurethane foam in various shapes and sizes,
used solely for wound care applications as primary or secondary dressings and
for securing intravenous tubings and catheters.


1.8. "First Commercial Sale" shall mean the first sale to a Third Party of
Product.


1.9. "Improvements" means know-how, technical information, inventions,
developments, discoveries, software, methods, techniques, procedures, formulae,
data (including without limitation clinical data), processes and other
proprietary ideas, whether or not patentable or copyrightable, that are
conceived, discovered, developed, or reduced to practice during the Term by or
on behalf of VIRIDIS and/or its Affiliates, and which are useful for or useable
in the practice of the Patent Rights, Materials, and Know-how.


1.10. "Indemnitees" has the meaning set forth in Section 9.1.


1.11. "Initial Term" has the meaning set forth in Section 11.1.


1.12. "Know-how" means the tangible and intangible information, including,
without limitation, data, results, formula, designs, specifications, methods,
processes, techniques, ideas, discoveries, technical information, process
information, clinical information, stability and safety information and other
information which is owned or controlled (with the right to sublicense) by QMT
as of the Effective Date relating to QMT's confidential and proprietary process
for the bonding of certain Materials to substrates.


1.13. "Materials" means the chemical components listed on Exhibit B, as modified
by any Improvements.


1.14. "VIRIDIS Invention" has the meaning set forth in Section 12.2(b).


1.15. "Net Sales" means the gross invoiced sales price of all Product sold,
leased, licensed or otherwise transferred by VIRIDIS and its Affiliates along
with any other amounts and consideration received in connection therewith, after
deduction of the following items, to the extent such items are actually
incurred, taken or borne by the seller thereof and do not exceed reasonable and
customary amounts in the market in which such sale occurred: (i) trade, cash or
quantity discounts or rebates actually taken and documented; (ii) credits or
allowances given or made for rejection, or approved return of, defective goods
actually taken and documented; and (iii) taxes or government charges, duties or
tariffs (other than an income tax) levied on the sale, transportation or
delivery of Product and documented. No costs incurred in the manufacturing,
selling, advertising, and distribution of Product, including without limitation
overhead costs, shall be deducted nor shall any deduction be allowed for any
other uncollectible accounts or allowances.
 
1.16. "Patent Rights" mean the patents, patent applications, patent extensions,
certificates of invention, or applications for certificates of invention,
together with any divisions, continuations or continuations-in-part thereof,
which are owned or controlled by, or licensed (with the right to sublicense) to
QMT, listed in Exhibit A hereto.
 
 
 

--------------------------------------------------------------------------------

 


1.17. "Product" means any article in the Field that is covered by, derived from,
or manufactured using or incorporating, or otherwise uses or contains the QMT
Intellectual Property.


1.18. "Promotional Materials" has the meaning set forth in Section 5.4.


1.19. "QMT Intellectual Property" means collectively the Materials, Know-how,
Patent Rights, and Improvements.


1.20. "Recipient" has the meaning set forth in Section 10.1.


1.21. "Regulatory Approval" means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of Product in the Territory.


1.22. "Regulatory Authority" means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the marketing and sale of a medical device or
pharmaceutical product in the Territory.


1.23. "Regulatory Filings" has the meaning set forth in Section 7.3.


1.24. "Royalty" has the meaning set forth in Section 3.1.


1.25. "Sell-Off Period" has the meaning set forth in Section 11.5.


1.26. "Term" has the meaning set forth in Section 11.1.


1.27. "Territory" means Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Russia, and
their territories and possessions.


1.28. "Third Party" means any entity other than a Party to this Agreement or
their respective Affiliates.


2. 
LICENSE.



2.1. Grant. Subject to the terms and conditions of this Agreement and pursuant
to the Patent and Technology License Agreement of July 26, 2010 (including the
associated Amendments No. 1 – 3 and any subsequent amendments to the July 26,
2010 agreement)  between QMT and Viridis, QMT hereby grants to VIRIDIS during
the Term an exclusive, royalty-bearing right and license, without the right to
grant sublicenses (except as set forth in Section 2.2), under the QMT
Intellectual Property to sell and offer for sale Product (including, without
limitation, the right to enter into private label/OEM agreements, provided such
agreements are not a sublicense of the QMT Intellectual Property) in the
Territory.
 
 
 

--------------------------------------------------------------------------------

 


2.2. Sublicenses to Affiliates. VIRIDIS may grant sublicenses to its Affiliates
if: (i) the term of the sublicenses do not extend beyond the Term of this
License; (ii) the Affiliate sublicensee is granted no further right to grant
sublicenses except to another Affiliate; and (iii) each Affiliate sublicensee
shall first agree in writing to be bound by all of the terms of this Agreement.
Upon termination of this Agreement, all such sublicenses shall terminate
immediately.


2.3. Transfer of Know-how. QMT has disclosed and shall continue to disclose the
Know-how to VIRIDIS solely for purposes of VIRIDIS's research, development,
manufacture, and sale of Product. VIRIDIS shall treat such Know-how as QMT's
Confidential Information pursuant to Section 10.


2.4. Governmental Rights; University of Florida. All rights and licenses granted
by QMT under this Agreement are subject to (i) any limitations imposed by the
terms of any government grant, government contract, or government cooperative
agreement applicable to the QMT Intellectual Property; and (ii) any applicable
requirement of 35 U.S.C. Sections 200 et seq., as amended, and all implementing
regulations and policies. Without limitation of the foregoing, VIRIDIS agrees
that, to the extent required under 35 U.S.C. Section 204, any Product used,
sold, distributed, rented or leased by VIRIDIS or an Affiliate in the United
States will be manufactured substantially in the United States, Canada, or
Mexico. Furthermore, certain of the rights granted hereunder are subject to a
reservation of rights by the University of Florida and its affiliates to use the
Patent Rights for its research and educational purposes, and the licenses
granted hereunder are expressly made subject to such rights and the license from
University of Florida. However, QMT declares that the foregoing provisions of
this Section 2.5 would not in any event prevent VIRIDIS from manufacturing,
marketing, and selling Product in the Field in the Territory in accordance with
this Agreement.


2.5. Manufacturing Restrictions. VIRIDIS shall not manufacture the Product, or
any portion of Product, outside of the Republic of India without the prior
written consent of QMT.


2.6. No Other Rights. Except for the express license granted under Section 2.1,
no license, express or implied, is granted by either Party to the other Party or
its Affiliates under any intellectual property rights owned or controlled by
such Party or its Affiliates.


3. 
CONSIDERATION; ROYALTIES.



3.1. Royalties. Commencing with the First Commercial Sale of each Product by
VIRIDIS or its Affiliates, VIRIDIS shall pay to QMT a royalty ("Royalty") equal
to seven and one-half percent (7.5%) on Net Sales for each Product.


3.2. Non-Monetary Consideration. Without the prior written consent of QMT,
VIRIDIS and its Affiliates shall not solicit any material consideration for the
commercial sale of any Product other than as will be accurately reflected in Net
Sales. If VIRIDIS and/or its Affiliates receive any consideration for the sale
or transfer of any Product other than as will be accurately reflected in Net
Sales, QMT and the party receiving such non-cash consideration shall negotiate
its value in good faith.
 
 
 

--------------------------------------------------------------------------------

 


4. 
PAYMENTS, REPORTS, AND RECORDS.



4.1. First Commercial Sale. Within thirty (30) days of its occurrence, VIRIDIS
shall notify QMT of the date of First Commercial Sale of a Product to a Third
Party in the Territory.


4.2. Payments. Upon First Commercial Sale of a Product and thereafter during the
Term, VIRIDIS shall furnish to QMT, within thirty (30) days from the last
business day of each quarter during each Contract Year, a written report showing
the following: (i) number of Product sold; (ii) the Net Sales of all Product
sold by VIRIDIS and its Affiliates during the reporting period, and qualifying
deductions (as defined in Section 1.15 hereof) listed by category of deduction;
(iii) the Royalties payable in United States Dollars which shall have accrued
hereunder in respect of such sales; (iv) withholding taxes, if any, required by
law to be deducted in respect of such sales, as applicable; (v) the exchange
rates used in determining the amount of United States Dollars, if applicable;
and (vi) sales both in local currencies and United States Dollars. Royalties
shall be due and payable on the date such report is due. If no Royalties are due
for any reporting period hereunder, VIRIDIS shall so report. All reports
delivered pursuant to this Section shall constitute the Confidential Information
of VIRIDIS and shall be subject to Section 10. All payments to QMT under this
Agreement shall be made in United States Dollars by check payable to "Quick-Med
Technologies, Inc." or, if requested by QMT, by wire transfer to an account
designated by QMT.


4.3. Exchange Rates. If VIRIDIS receives revenues from the sale of Product in
currency other than United States Dollars, revenues shall be converted to United
States Dollars by averaging the conversion rates of such currency on the last
business day of each month within the applicable quarter as published in the
eastern edition of The Wall Street Journal. Any and all loss of exchange value,
taxes, or other expenses incurred in the transfer or conversion of foreign
currency into United States Dollars, and any income, remittance, or other taxes
on payments based on foreign Net Sales required to be withheld at the source
shall be the exclusive responsibility of VIRIDIS.


4.4. VIRIDIS's Recordkeeping and Inspection. VIRIDIS shall, and shall cause its
Affiliates to, keep for at least seven (7) years records of all sales of Product
in sufficient detail to permit QMT to confirm the accuracy of VIRIDIS's Royalty
payment calculations. Once per year, QMT may inspect, or designate an
independent certified public accountant or chartered account to inspect, any
such sales records to verify such Royalty calculations. QMT shall provide at
least five (5) business day notice of such intention to inspect. No inspection
shall proceed outside normal business hours.  Such accountant must have, in
advance, entered into a confidentiality agreement with VIRIDIS (substantially
similar to the confidentiality provisions of this Agreement) limiting the
disclosure of such information to authorized representatives of the Parties.
Results of any such inspection shall be made available to both Parties. If such
inspection reveals a miscalculation of Royalties resulting in an underpayment,
VIRIDIS shall promptly pay to QMT such deficient amount. If such underpayment is
equal to five percent (5%) or more, VIRIDIS shall pay all costs and expenses of
such inspection. If such inspection reveals a miscalculation of Royalties
resulting in an overpayment, VIRIDIS may credit such overpayment against future
Royalties. If such an inspection reveals miscalculation of Royalties of twenty
percent (20%) or more, then VIRIDIS shall, at its expense, supply QMT with
annual audits by a mutually-agreeable independent auditing firm.
 
 
 

--------------------------------------------------------------------------------

 


4.5. Interest on Late Payments. Amounts that are not paid by VIRIDIS when due
shall accrue interest, from the due date until paid, at a rate equal to one
percent (1%) per month (or the maximum allowed by law, if less).
 
5. 
DILIGENCE AND COMMERCIALIZATION REQUIREMENTS.

 
5.1. Diligence and Commercialization Efforts by VIRIDIS.


(a) VIRIDIS will have full responsibility to Commercialize, which includes
seeking and obtaining Regulatory Approval for, Product in the Territory. Failure
to Commercialize Product shall constitute a material breach by VIRIDIS under
Section 11.2 herein. VIRIDIS shall provide to QMT written quarterly development
status reports describing, in reasonable detail, the efforts undertaken for, and
the status of development of, Product by VIRIDIS or Affiliates. Such status
reports shall also summarize Regulatory Filings, Regulatory Approvals,
applications, and clinical trials, with respect to any Product. If VIRIDIS
elects to stop or abandon, either permanently or temporarily, the development,
Regulatory Approval, or Commercialization of Product, VIRIDIS shall promptly
notify QMT of such decision.


(b) VIRIDIS will exercise Commercially Reasonable Efforts and diligence in
undertaking Product development, including investigations, clinical studies, and
other appropriate actions required to obtain Regulatory Approval, to obtain and
maintain Regulatory Filings, and to Commercialize Product in the Territory. For
purposes of this Agreement, "Commercially Reasonable Efforts" means, with
respect to a given Product, efforts consistent with the efforts normally used by
VIRIDIS in good faith and fair dealing for a product of its own discovery of
similar market potential at a similar state in its product life.


5.2. Technical Support Assistance by QMT. After First Commercial Sale of each
Product and upon prior mutual agreement of the Parties, QMT shall provide, and
VIRIDIS shall fund, certain technical support assistance activities in
conjunction with VIRIDIS's Commercially Reasonable Efforts to develop Product in
the Territory. QMT shall provide such technical support assistance activities at
a mutually-agreeable rate (including, but not limited to, travel, lodging, and
meals) for each QMT employee or the equivalent.


5.3. Commercialization of Product. Promptly after obtaining Regulatory Approval
for Product in the Territory from the applicable Regulatory Authority, the
Parties shall mutually agree on launch dates for Commercialization in the
Territory.
 
 
 

--------------------------------------------------------------------------------

 


5.4. Advertising and Promotional Materials. VIRIDIS shall develop relevant
written sales, promotion, and advertising materials relating to the Product
("Promotional Materials") consistent with its standard operating procedures, for
use in the Territory and compliant with all applicable laws and the provisions
of the applicable Regulatory Approvals. Prior to their use by VIRIDIS, VIRIDIS
shall provide QMT with copies of all Promotional Materials, including, if
necessary, English translations, for QMT's review and comment. Subject to any
limitations imposed by applicable law, all Promotional Materials and all
documentary information and oral presentations (where practicable) regarding the
marketing and promotion of the Product in the Territory shall acknowledge the
Parties' license arrangement and shall display the QMT names and logos in
accordance with Exhibit C.
 
5.5. Product Label. VIRIDIS and its Affiliates may include QMT's patent numbers
on all Product packaging, Promotional Materials, and other materials (in written
or electronic form). VIRIDIS may include QMT's name and/or logo on all Product
packaging, Promotional Materials, and other materials (in written or electronic
form) related to the Product in the Territory in accordance with Exhibit C.


6. 
SUPPLY.



6.1. Suppliers. VIRIDIS shall purchase Materials from suppliers approved by QMT.
QMT shall not unreasonably deny or delay such approval.


6.2. No Implied License. QMT does not grant any license, express or implied, to
the QMT Intellectual Property to a Third Party in connection with the
manufacture, transfer, or sale of the Materials. VIRIDIS's use of the Materials
is covered by this Agreement.


6.3. Inspection. QMT may review all purchase orders and shipping documents to
confirm the use of the Materials in accordance with the QMT Intellectual
Property. VIRIDIS shall be solely responsible for all matters and all
obligations between VIRIDIS and the supplier.


7. 
RESEARCH AND DEVELOPMENT DATA AND REGULATORY FILINGS.



7.1. Product Data. VIRIDIS shall retain and be responsible for the development
of all data and other information relating to Product and Net Sales, including,
but not limited to, all stability and safety data (collectively the "Product
Data") necessary to support sales of Products in the Territory, as well as
clinical studies. QMT shall make available to VIRIDIS any data on file to
support VIRIDIS's Product development & registration and Product sales.


7.2. Copies of Product Data. Upon written request of QMT, VIRIDIS will provide
copies of all Product Data to QMT that VIRIDIS would reasonably provide during
its marketing of Product to customers or potential customers.  VIRIDIS may
redact any Confidential Information of VIRIDIS or confidential Third Party
information from such copies before delivering them to QMT.


7.3. Regulatory Approvals. “Regulatory Filings” shall mean all applications for
Regulatory Approval including licenses, registration, certificates, and other
government approvals.  All Regulatory Approvals obtained by VIRIDIS during the
Term related to the Product in the Territory, will be in the name of, and owned
by, VIRIDIS or private labeled/OEM customers.
 
 
 

--------------------------------------------------------------------------------

 


7.4. Access to Regulatory Filings. QMT and its Affiliates shall have access in a
timely manner to all data contained or referenced in such Regulatory Filings by
VIRIDIS and its Affiliates, including all reports, correspondence and
conversation logs, in each case as may be reasonably necessary to enable QMT to
develop, manufacture and Commercialize articles outside the Field in the
Territory or Product outside the Territory. QMT and its Affiliates may use
VIRIDIS's Regulatory Filings for Product, including access to all data contained
or referenced in such Regulatory Filings.


7.5. Adverse Events. VIRIDIS shall report all adverse medical events concerning
Product as required by law and shall notify QMT of any such event within 24
hours of its occurrence. VIRIDIS shall also notify QMT of the results of any
follow-up investigation.


8. 
REPRESENTATIONS AND WARRANTIES; DISCLAIMER; LIMITATION OF LIABILITY.



8.1. VIRIDIS's Representations. VIRIDIS represents the following:


(i) VIRIDIS is a corporation duly organized, validly existing, and in good
standing under the laws of the Republic of India. VIRIDIS has all requisite
corporate power to own and operate its properties and assets and to carry on its
business as presently being conducted and as proposed to be conducted. VIRIDIS
has, and will have on all relevant dates, all requisite legal and corporate
power to execute and deliver this Agreement, and to carry out and perform its
obligations under the terms of this Agreement;


(ii) The execution, delivery, and performance of this Agreement have been duly
authorized by all appropriate VIRIDIS corporate action. VIRIDIS's performance of
any of the terms and conditions of this Agreement does not and will not breach
or violate any other agreement or understanding, written or oral, to which it is
a party;


(iii) During the Term of this Agreement, neither VIRIDIS nor its Affiliates
shall commercialize any non-leaching antimicrobial articles that compete,
directly or indirectly, with Product in the Territory; and


(iv) Neither VIRIDIS nor its Affiliates are prohibited by any law, rule, or
regulation, or by any order, directive, or policy of any Regulatory Authority,
from developing any pharmaceuticals or medical devices. Neither VIRIDIS nor its
Affiliates will be prohibited by any law, rule, or regulation, or by any order,
directive, or policy of any Regulatory Authority, from manufacturing or selling
Product.


8.2. QMT's Representations. QMT represents the following:
 
(i) QMT is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada. QMT has all requisite corporate power to
own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted. QMT has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 


(ii) The execution, performance, and delivery of this Agreement have been duly
authorized by all appropriate QMT corporate action. QMT's performance of any of
the terms and conditions of this Agreement does not and will not breach or
violate any other agreement or understanding, written or oral, to which it is a
party.


(iii) During the Term of this Agreement, neither QMT nor its Affiliates shall
commercialize any articles in the Territory that compete, directly or
indirectly, with Product; and


(iv) The patents and patent applications listed in Exhibit A were duly filed and
are either currently pending or issued, as the case may be. QMT owns all of the
right, title, and interest in and to such patents and patent applications or has
the exclusive rights to such patents and patent applications. QMT has the right
to grant the licenses in this Agreement. QMT has no outstanding encumbrances or
agreements inconsistent with the licenses in this Agreement, including any
agreements with academic institutions or universities, whether written, oral, or
implied;


8.3. Disclaimer of Warranty. Except as otherwise expressly provided in this
agreement, QMT makes no representations and extends no warranty of any kind,
either express or implied, with respect to the QMT Intellectual Property,
including, but not limited to, warranties of the validity or enforceability of
the patent rights, merchantability, fitness for a particular purpose, and
non-infringement of any Third Party patents or proprietary rights. QMT disclaims
all Uniform Commercial Code warranties.


8.4. Limitation of Liability. Except with respect to liability arising from
breach of Section 10 and liability arising under Section 9, neither Party shall
be liable to the other Party for any special, consequential, indirect,
exemplary, or incidental damages (including lost or anticipated revenues or
profits relating to the same), arising from any claim relating to this
Agreement, whether such claim is based on contract, tort (including negligence),
or otherwise, even if an authorized representative of such Party is advised of
the possibility or likelihood of same.


8.5. Modification to QMT Intellectual Property. If VIRIDIS desires to change or
modify the QMT Intellectual Property used in the Product, it shall notify QMT
sixty (60) days prior to making such changes or modifications. The Parties shall
reasonably cooperate to adjust the formulation of the QMT Intellectual Property
as necessary to meet the Product requirements of VIRIDIS. The Parties shall
exchange all details concerning any such change or modification. Any such change
or modification shall constitute an Improvement and shall be owned exclusively
by QMT and shall be licensed to VIRIDIS under the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


9. 
INDEMNIFICATION AND INSURANCE.



9.1. Indemnification by VIRIDIS. VIRIDIS shall indemnify, defend, and hold
harmless QMT and its Affiliates and their respective directors, officers,
employees, and agents, and their respective successors, heirs, and assigns (the
"Indemnitees") against any liability, damage, loss, or expense (including
reasonable attorneys' fees and expenses of litigation) incurred by or imposed
upon the Indemnitees in connection with any claim, demand, suit, action, or
judgment arising out of any theory of product liability (including without
limitation actions in the form of tort, warranty, or strict liability) or based
on, or caused by any act or omission of VIRIDIS or its Affiliates with respect
to the development, manufacture, use, sale, offer for sale, importation, or
exportation of any Product, except to the extent that such liability, damage,
loss, or expense is directly attributable to the negligence or misconduct of QMT
or its Affiliates.


9.2. Notice and Cooperation. Any Indemnitee seeking indemnification under
Section 9.1 shall provide VIRIDIS with prompt written notice of any claim,
demand, suit, action, or judgment for which such indemnification is sought. An
Indemnitee's failure to deliver written notice to VIRIDIS within a reasonable
time after the commencement of any such action, to the extent prejudicial to the
VIRIDIS's ability to defend such action, shall relieve VIRIDIS of liability to
the Indemnitee under this Section 9. VIRIDIS agrees, at its own expense, to
provide attorneys reasonably acceptable to the Indemnitees to defend against any
such claim. The Indemnitees shall cooperate fully with VIRIDIS in such defense
and will permit VIRIDIS to conduct and control such defense and the disposition
of such claim, suit, or action (including all decisions relative to litigation,
appeal, and settlement). VIRIDIS shall inform Indemnitees of the progress in the
defense and disposition of such claim and shall consult with the Indemnitees
regarding any proposed settlement. The indemnification under this Section 9
shall not apply to amounts paid in settlement of any liability, claim, lawsuit,
loss, demand, damage, cost, or expense if such settlement is effected without
the consent of VIRIDIS.


9.3. Insurance. VIRIDIS shall obtain and carry in full force and effect product
liability insurance in amounts that are reasonable and customary in the
pharmaceutical industry in the Territory for similar products. Within thirty
(30) days of the start of each Contract Year, VIRIDIS shall provide QMT with a
certificate evidencing such insurance and all subsequent renewals. Such
insurance does not limit VIRIDIS's obligation to indemnify QMT.


10. 
CONFIDENTIALITY.



10.1. Confidential Information. "Confidential Information" means all scientific,
technical, trade, or business information of either Party ("Disclosing Party")
disclosed to the other Party ("Recipient"), whether or not in writing, and
regardless of whether it is marked as confidential, including any portion of
analyses, compilations, forecasts, studies, or other documents prepared by
Recipient which contains such information. Confidential Information may include
inventions, Know-how, processes, methods, techniques, assays, formulas,
compositions, compounds, projects, developments, plans, research data, clinical
data, financial data, personnel data, computer programs, customer and supplier
lists, and contacts at or knowledge of customers or prospective customers of the
Disclosing Party.
 
 
 

--------------------------------------------------------------------------------

 


10.2. Disclosure of Confidential Information. Except as expressly permitted in
this Section 10, during the Term of this Agreement and for a period of five (5)
years thereafter, the Recipient shall hold in confidence and shall not directly
or indirectly disclose, communicate, or in any way divulge to any person any
Confidential Information without the prior written consent of the Disclosing
Party. The Recipient shall use such Confidential Information solely for the
purposes of this Agreement. The Recipient shall not provide or grant access to
the Confidential Information to any Third Party, except the Recipient may
disclose Confidential Information to its directors, officers, employees, agents,
and consultants, and the directors, officers, employees, agents, and consultants
of its Affiliates, who have a need to know such Confidential Information in the
course of the performance of their duties and who are bound by a written
agreement to protect the confidentiality of such Confidential Information.


10.3. Limitation on Obligations. The obligations of the Recipient specified in
Section 10.2 shall not apply to any Confidential Information if Recipient can
demonstrate, by clear and convincing evidence, that such Confidential
Information:


(i) was in the public domain prior to the time of its disclosure;


(ii) entered the public domain after the time of its disclosure through means
other than an unauthorized disclosure resulting from an act or omission by the
Recipient;


(iii) is or was disclosed to the Recipient at any time, whether prior to or
after the time of its disclosure, on a non-confidential basis by a Third Party,
provided that such Third Party is not, to the Recipient's knowledge, bound by an
obligation of confidentiality to the Disclosing Party covering such Confidential
Information;


(iv) is independently developed by the Recipient without reference to the
Confidential Information of the Disclosing Party; or


(v) is required to be disclosed by the Recipient to comply with applicable laws
or to comply with governmental regulations; provided that the Recipient provides
prior written notice of such disclosure to the Disclosing Party and takes
reasonable and lawful actions to avoid and/or minimize the degree of such
disclosure.


10.4. Equitable Relief. A breach of this Section 10 may cause the Disclosing
Party substantial and irreparable damages. The Disclosing Party has the right to
seek specific performance and other injunctive and equitable relief in addition
to other available remedies.


10.5. Ownership of Confidential Information. The Recipient agrees that the
Disclosing Party (or any Third Party entrusting its own confidential information
to the Disclosing Party) is and shall remain the exclusive owner of the
Confidential Information and of all patent, copyright, trademark, trade secret,
and other intellectual property rights in or arising from the Confidential
Information. Except as expressly set forth in this Agreement, no option,
license, or conveyance of such rights to the Recipient is granted or implied
under this Agreement.


11. 
TERM AND TERMINATION.



11.1. Term. The Agreement shall commence on the Effective Date for a Term of
five (5) years. The Parties shall negotiate in good faith an extension or
follow-on agreement at or before the expiration of the Initial Term.
 
 
 

--------------------------------------------------------------------------------

 


11.2. Material Breach by VIRIDIS. Except as set forth in Section 11.3, if
VIRIDIS fails to comply with any material obligation under this Agreement,
including without limitation its obligations to obtain Regulatory Approval and
for Commercialization of Product under Section 5.1, QMT may give written notice
to VIRIDIS specifying the nature of the default and requiring it to cure such
default. If VIRIDIS does not cure such default within thirty (30) days after
receipt of such notice, then QMT may give written notice to VIRIDIS terminating
this Agreement. Such termination shall not prejudice QMT's other rights under
this Agreement or QMT's available remedies in law or equity. QMT's right to
terminate this Agreement shall not be affected in any way by QMT's waiver or
failure to take action with respect to any previous default.


11.3. Material Breach by QMT. If QMT fails to comply with any of its material
obligations under this Agreement, VIRIDIS may give written notice to QMT
specifying the nature of the default and requiring it to cure such default. If
QMT does not cure such default within thirty (30) days after receipt of such
notice, then VIRIDIS may give written notice to QMT terminating this Agreement.
Such termination shall not prejudice VIRIDIS's other rights under this Agreement
or VIRIDIS's available remedies in law or equity. VIRIDIS's right to terminate
this Agreement shall not be affected in any way by VIRIDIS's waiver or failure
to take action with respect to any previous default.


11.4. Bankruptcy. Either Party may terminate this Agreement immediately by
providing written notice if the other Party: (i) applies for or consents to the
appointment of a receiver, trustee, liquidator, or custodian of itself or of all
or a substantial part of its assets; (ii) becomes unable, or admits in writing
its inability, to pay its debts generally as they mature; (iii) makes a general
assignment for the benefit of its creditors; (iv) is dissolved or liquidated in
full or in substantial part; (v) commences a voluntary case or other proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or consents to such relief or to the appointment of or
taking possession of its property by any official in such an involuntary case or
such other proceeding commenced against it; (vi) takes any action for the
purpose of effecting any of the foregoing; or (vii) becomes the subject of an
involuntary case or other proceeding seeking liquidation, reorganization, or
other relief with respect to itself or its debts under any bankruptcy,
insolvency, or other similar law now or hereafter in effect that is not
dismissed within ninety (90) days of commencement.


11.5. Effect of Termination.


(a) If this Agreement is terminated pursuant to Section 11.2, 11.3, or 11.4,
then (i) all licenses and rights granted to VIRIDIS (except as set forth in
Section 11.6(c)) shall terminate, and VIRIDIS shall immediately cease to
develop, manufacture, use, and sell Product; and (ii) VIRIDIS shall pay any
accrued Royalty payments. Notwithstanding the foregoing, if this Agreement is
terminated pursuant to Section 11.2, 11.3 or 11.4, VIRIDIS shall have six (6)
months to sell-off its inventory of Product existing at the date of termination
(the "Sell-Off Period"). VIRIDIS shall pay Royalties and report to QMT on the
sale of such Product during the Sell-Off Period. VIRIDIS shall destroy any
inventory of Product remaining after the Sell-Off Period at its own expense.
 
 
 

--------------------------------------------------------------------------------

 


(b) Without limiting any other legal or equitable remedies that QMT may have, if
QMT terminates this Agreement in accordance with Section 11.2 or 11.4, then QMT
may demand that VIRIDIS transfer to QMT or QMT's designee possession and
ownership of (i) all governmental or regulatory correspondence, conversation
logs, Regulatory Filings, and Regulatory Approvals relating exclusively to
VIRIDIS's development or Commercialization of Product in the Territory; (ii)
copies of all data, reports, records, and materials in VIRIDIS's possession or
control relating exclusively to VIRIDIS's development or Commercialization of
Product in the Territory, including all non-clinical and clinical data relating
to the Product in the Territory; (iii) all agreements pertaining to contract
research organizations (CROs), clinical trials, and supplies of material
required to continue development of the Product; and (iv) all sales and Royalty
reports created under Section 4. VIRIDIS shall comply with such request as soon
as reasonably possible and to the extent that it has the right to do so or is
permitted by applicable law or the applicable Regulatory Authority. VIRIDIS
shall execute all documents and take all such further actions as QMT may
reasonably request in order to give effect to this subsection 11.5(b).


(c)  Any expiration or termination of this Agreement shall not relieve the
Parties of any obligation that accrued prior to such expiration or termination.
Any obligation under any provision of this Agreement which is intended to
survive expiration or termination of this Agreement, including without
limitation, Sections 1, 7.3, 7.4, 8, 9, 10, 11.5, 12 and 13 shall survive.


11.6. Challenge to Patent Rights. If VIRIDIS, directly or indirectly, by itself
or through one of its Affiliates, brings any action or proceeding without
"Cause" (defined below) challenging the validity or enforceability of or with
respect to any of the Patent Rights, then QMT may terminate this Agreement at
any time following such event upon written notice. "Cause", for purposes of the
preceding sentence, shall mean (i) any third party claim, action, or suit filed
or brought in any applicable court or through any administrative procedure
against VIRIDIS; or (ii) the withholding of payment for the Product by customers
of VIRIDIS, which in each case presented in clause (i) and/or (ii) above is
predicated upon the invalidity of the Patent Rights, which has, or if
successfully prosecuted could reasonably be expected to have, a material adverse
effect upon VIRIDIS.


12. 
INTELLECTUAL PROPERTY RIGHTS.



12.1. Ownership of Intellectual Property. QMT shall own all right, title, and
interest in the copyright, patent, trademark, trade secret, or other
intellectual property rights in the Patent Rights and Know-how and their
derivatives, variations, or Improvements.


12.2. Ownership of Inventions. Inventorship shall be determined in accordance
with United States patent law at the time the inventor made the invention. Each
Party shall ensure that its employees, consultants, agents, and representatives
are contractually required to assign to such Party all rights, title, and
interest to any inventions, to maintain all Confidential Information, and to
promptly disclose to such Party all such inventions.
 
 
 

--------------------------------------------------------------------------------

 


(a) QMT Inventions. QMT will have and retains sole and exclusive title to all
inventions, developments, Improvements, discoveries, and Know-how relating to
the QMT Intellectual Property which are made, conceived, or reduced to practice
solely by QMT, its Affiliates, employees, consultants, agents, or other persons
acting under its authority.


(b) VIRIDIS Inventions. If VIRIDIS or its Affiliates, employees, consultants,
agents, or other persons acting under its authority, either solely or jointly
with QMT, an Affiliate, or a Third Party, makes, conceives, or reduces to
practice any invention, development, Improvement, discovery, or Know-how
relating to the QMT Intellectual Property (each a "VIRIDIS Invention"), then
VIRIDIS shall promptly disclose such VIRIDIS Invention to QMT in writing. All
VIRIDIS Inventions shall be owned by QMT and any Patent Rights under any VIRIDIS
Inventions shall be owned by QMT. VIRIDIS hereby assigns and agrees to assign
all right, title, and interest to such VIRIDIS Inventions to QMT and shall
execute any documents reasonably necessary to fulfill the purposes of this
Section 12.2(b). VIRIDIS appoints QMT as its attorney to execute and deliver any
such documents on its behalf if VIRIDIS fails or refuses to do so within a
reasonable period. QMT, pursuant to this Agreement, will license to VIRIDIS all
VIRIDIS Invention. If this Agreement is terminated, the Parties shall negotiate
in good faith an arrangement equitable to both parties.


12.3. Prosecution of Patent Rights. QMT, by counsel it selects, may prepare,
file, prosecute, and maintain the Patent Rights in QMT's name and in countries
designated by QMT at its discretion. QMT shall bear all the costs and expenses
associated with the filing, prosecution, and maintenance of such Patent Rights.


12.4. Third Party Infringement. Each Party shall promptly notify the other Party
in writing of any alleged infringement of the Patent Rights and of any available
evidence thereof.


(a) QMT may, under its own control and at its own expense, prosecute any Third
Party infringement of the Patent Rights and/or defend the Patent Rights in any
declaratory judgment or other action brought by a Third Party which alleges
invalidity, unenforceability, or non-infringement of the Patent Rights. QMT may
enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement or declaratory judgment action without VIRIDIS's
consent. QMT will retain any recovery or damages derived from any such action.
 
 
 

--------------------------------------------------------------------------------

 


(b) If QMT institutes a court proceeding relating to the infringement of the
Patent Rights in the Field under Section 12.4(a), VIRIDIS may intervene in such
proceeding, and QMT shall not oppose such intervention, if (i) VIRIDIS notifies
the court and QMT of its intention to intervene within 180 days of the
commencement of such proceeding; and (ii) VIRIDIS shares equally with QMT the
total costs incurred by QMT (including without limitation attorney and expert
fees) of conducting such proceeding. QMT shall retain control of the conduct and
settlement of any such proceeding, but may not enter a settlement, consent
judgment, or other voluntary final disposition of such action without the prior
written consent of VIRIDIS, which consent shall not be unreasonably withheld or
delayed. Any recovery of damages for any such proceeding (or settlement thereof)
shall be applied first in satisfaction of any out-of-pocket expenses incurred by
the Parties relating to the proceeding (including without limitation attorney
and expert fees). The balance shall be equally divided between the Parties.


(c) If QMT declines to commence legal action to defend against a declaratory
action alleging invalidity of the Patent Rights or to prosecute infringements of
the Patent Rights in the Field, QMT shall notify VIRIDIS of its decision
promptly in writing. Thereafter, VIRIDIS may commence legal action at its own
expense to defend or prosecute such infringements relating to the Patent Rights
in the Field. No settlement, consent judgment, or other voluntary final
disposition of the suit may be entered into without the consent of QMT, which
consent shall not be unreasonably withheld or delayed. VIRIDIS shall bear the
costs and expenses of such actions and shall retain any recovery or damages
derived from such actions.


12.5.  [Reserved].


12.6. Trademarks. QMT is and shall remain the owner of all rights, title, and
interest to the common law trademark and goodwill associated with the name
"NIMBUS" and any other trademarks or trade names it develops in association with
the QMT Intellectual Property. VIRIDIS shall be responsible for the selection,
registration, and maintenance of all other trademarks and trade names that it
employs in connection with Product. Neither Party shall assert or claim any
interest in, nor register or attempt to register, the trademarks or trade names
of the other Party, nor any confusingly similar marks or names.


13. 
MISCELLANEOUS.



13.1. Use of Name/Public Statements. Except as stated in Sections 5.4 and 5.5,
and except to the extent required by applicable law or regulation, neither Party
shall at any time during or following termination of this Agreement use the name
of the other Party or any names, insignia, symbols, or logotypes associated with
the other Party or any variants thereof or the names of the other Party's
employees orally or in any literature, advertising, or other materials without
the prior written consent of Party whose name is to be used, which consent shall
not be unreasonably withheld.


13.2. Assignment. Either Party may assign this Agreement and any of its rights
or obligations to their Affiliates, or in connection with the transfer or sale
of all or substantially all of the portion of its business to which this
Agreement relates, or in the event of its merger or consolidation or change in
control or similar transaction. The assigning Party shall deliver written notice
of any such assignment to the other Party. This Agreement may not be otherwise
assigned or transferred by either Party without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed. This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Parties, and the name of a Party includes the names of
such Party's successors and permitted assigns to the extent necessary to carry
out the intent of this Agreement. Any attempted assignment not in accordance
with this Section 13.2 shall be void.
 
 
 

--------------------------------------------------------------------------------

 


13.3. Independent Contractors. QMT and VIRIDIS shall at all times act as
independent parties, and nothing contained in this Agreement shall be construed
or implied to create an agency or partnership. Neither Party has the authority
to contract or incur expenses on behalf of the other Party.


13.4. Notices. Any notice or communication required or permitted to be given or
made under this Agreement by one of the Parties to the other shall be in writing
and shall be deemed to have been sufficiently given or made for all purposes if
sent by hand, recognized national overnight courier, confirmed facsimile
transmission, or mailed by certified mail, postage prepaid, return receipt
requested, addressed to such other Party at its respective address as follows:
 
If to VIRIDIS:


VIRIDIS BioPharma Pvt. Ltd.
6/10 Jogani Industrial Complex
V. N. Purav Marg, Chunabhatti
Mumbai
— 400022
Republic of India
Attn:
Fax: +91 22 2405 5952


If to QMT:


Quick-Med Technologies, Inc.
902 N.W. Fourth Street
Gainesville, FL 32601
United States of America
Attn:
Fax: +1-561-416-1390


13.5. Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal, or unenforceable, that provision shall be
stricken and the remainder of this Agreement shall continue in full force and
effect; provided, however, that the Parties shall renegotiate a replacement
provision so as to accomplish, as nearly as possible, the original intent of the
Parties.


13.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and applicable U.S. Federal
law, without regard to any choice of law principles that would dictate the
application of the laws of another jurisdiction. The state and federal courts
located in Florida shall have exclusive jurisdiction over any dispute arising
under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


13.7. Entirety; Amendment. This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written and oral communications
between the Parties. No amendment, alteration, or modification of this Agreement
or any exhibits attached hereto shall be valid unless executed in writing by
authorized signatories of both Parties.


13.8. Waiver. The failure of any Party to insist upon strict performance of any
provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of that or any other provision or right.
 
IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement as of the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Patent Rights
 
Patent Applications
 
Title
Number
   
Intrinsically Bactericidal Absorbent Dressing
IN/PCT/2001/00776/MUM
and Method of Fabrication
     
Method of Attaching An Antimicrobial Cationic Electrolyte
PCT/US2006/32955
To The Surface of A Substrate
     
Polyelectrolyte Complex for Imparting Antimicrobial
PCT/US2009/051163
Properties to a Substrate
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Materials
 
polydiallyldimethyl ammonium chloride and binder as necessary with the specified
substrate materials.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
QMT Trademark Standards
 
The Marks and Trademarks of Quick-Med Technologies, Inc. ("Licensor") include
without limitation: "Quick-Med Technologies" "QMT", "Quick-Med", "NIMBUS", and
accompanying logos and trade dress, including the QMT Cross Official Logo, which
is subject to modification by Licensor from time to time. Licensor's present
Official Logo at April 1, 2010, is attached hereto as Exhibit D.
 
The foregoing and attached are either registered trademarks or trademarks of
Quick- Med Technologies, Inc., in the United States and worldwide. All rights
are reserved.
 
All use and appearance of Marks and accompanying logos and trade dress shall be
in accordance with the Licensor's Trademark Policy. Any use of any Licensor
Marks, other Licensor related names and/or logos, or variations of Licensor
Marks from those presented herein shall be pre-approved by Licensor. Any use of
images or statements of Licensor's employees shall be pre-approved by Licensor.
 
Licensor Policy on Use of Licensor Marks, Trademarks and Official Logo:
 
All Licensed Products that include Licensor technology, and related product
packaging, advertising, promotional and marketing materials, shall display
Licensor's Official Logo in a size and prominence in accordance with industry
standards.
 
Use of Licensor's Official Logo (the Logo) shall maintain the integrity of the
Logo's design. Unless provided or authorized in advance in writing by Licensor,
no deviations from the then current Logo design or appearance are allowed. All
use of the Logo shall maintain its visual effectiveness. No design elements may
be appended to the Logo. The Logo shall not be presented with any alternative
font or type style, change in letter spacing, or linear dropped shadows.
Distortion of the logo's shape and lettering is not permitted. Reproduction of
the Logo shall be consistent, accurate, sharp, clear, and undistorted, and shall
maintain the Logo's correct colors.
 
 
 

--------------------------------------------------------------------------------

 
 
The color used in the Licensor's Marks, including the Official Logo, is as
follows:


First Column – Burgundy
Second Column – Black
Third Column – White


L:
36
0
100
A:
34
0
0
B:
1
0
0
       
C:
32
75
0
M:
100
68
0
Y:
46
67
0
K:
14
90
0
       
H:
333
0
0
S
82
0
0
B:
62
0
100
       
R:
158
0
255
G:
29
0
255
B:
86
0
255

 
Licensor's Marks, including but not limited to its name and Official Logo shall
be displayed in a size and prominence at least equal to similar marks, names and
logos for similar products or methods on any product, packaging, documentation,
advertising, promotional, marketing, and related materials in accordance with
industry standards. The elements of the Licensor trade dress cannot be separated
without the prior permission of Licensor.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
[logo1.jpg]

 

--------------------------------------------------------------------------------